Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
The Information Disclosure Statements (IDS) filed 26 October 2021 and 29 November 2021 have been entered. Applicant’s amendment of the claims filed 26 October 2021 has been entered.
Claims 1-13, 15-25, 29, 31, 32, 34, 36-42, 44, 45 and 49-76 are cancelled. Claims 79-143 have been added. Claims 14, 26-28, 30, 33, 35, 43, 46-48 and 77-143 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Brian Donahue on 6 May 2022.

Please amend the following claims as:
Claim 82.	The formulation of claim 14, wherein said trehalose dihydrate is in an amount of about 45 mM to about 135 mM.

Claim 83.	The formulation of claim 14, wherein said trehalose dihydrate is in an amount of about 180 mM to about 634 mM.

Claim 84.	The formulation of claim 14, wherein said trehalose dihydrate is in an amount of about 60 mM.

Claim 96.	The formulation of claim 92, wherein said trehalose dihydrate is in an amount of about 45 mM to about 135 mM.

Claim 97.	The formulation of claim 92, wherein said trehalose dihydrate is in an amount of about 180 mM to about 634 mM.

Claim 98.	The formulation of claim 92, wherein said trehalose dihydrate is in an amount of about 60 mM.

Claim 104.	The formulation of claim 103, wherein said surfactant is polysorbate 20 or poloxamer 188.

Claim 119.	The formulation of claim 115, wherein said trehalose dihydrate is in an amount of about 45 mM to about 135 mM.

Claim 120.	The formulation of claim 115, wherein said trehalose dihydrate is in an amount of about 180 mM to about 634 mM.

Claim 121.	The formulation of claim 115, wherein said trehalose dihydrate is in an amount of about 60 mM.

Claim 127.	The formulation of claim 126, wherein said surfactant is polysorbate 20 or poloxamer 188.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Before the filing of the RCE, claims 14, 26-28, 30, 33, 35, 43, 46-48 and 77-78 were allowed and re-numbered as claims 1-13 (see Notice of Allowance, dated 3 September 2021). Applicant’s amendment of the claims filed 26 October 2021 sets forth each alternative of the weight ratio of the monoclonal antibody to trehalose dihydrate in the formulation (i.e., about 0.49 to about 1.47, about 0.49 to about 0.73, or about 0.73 to about 1.47) in a series of independent claims, therefore, does not raise any new issues of patentability. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/
Primary Examiner, Art Unit 1646                                                                                                                                                                                            May 7, 2022